Patterson, J.:
This is an appeal from a judgment entered upon the report of referees appointed to hear and determine the issues in the action, which was originally begun for equitable relief, but in which it is now conceded that the only contest before the referees, as the case eventually shaped itself, was the amonut which should be awarded to the plain*523tiff as damages for taking its property, or property interests, in the bulkhead and pier mentioned in the complaint. In that view of the case it is unnecessary to consider anything other than the evidence bearing upon the subject of value. The situation is stated in a few words by counsel for the city of New York (appellant) as follows, viz., the city, through the board of docks, has taken possession of property of the plaintiff, and has proceeded to construct bulkheads and piers in front of the plaintiff’s premises. That has been done in good faith, and the simple question is, what amount of damages has been sustained by the plaintiff by reason of the acts of the defendants so done in good faith.
The city entered into possession or occupation of this property under a contract of sale .with the plaintiff. It is not disputed that the plaintiff owned a very valuable bulkhead and pier property on the East river, in the borough of Manhattan, and had attached to the premises floating dry docks from which it derived large reve7 núes and profits. For the purpose of carrying out certain improvements of the water front, which it is not now necessary to refer to specifically, the dock commissionei-s of the city of New York entered into a' contract with the plaintiff for the purchase of its property for a sum of money which upon the record now before us was much below its real value. That contract, to become operative, required the approval of the commissioners of the sinking fund, which was never given because of the objection of Mr. McLean, an engineer of the finance department, who reported to the comptroller that the property was not worth the sum the dock commissioners had agreed to pay for it. It is perfectly obvious that Mr. McLean’s estimate of value was entirely wrong.
In anticipation of the approval of the contract by the commissioners of the sinking fund, the dock commissioners entered upon and took possession of the premises in question and proceeded to construct a sea wall along the bulkhead line of the property, and they have remained in possession of all the property. It. was abundantly shown before the referees that the plaintiff was the owner of eighty-nine hundred and thirty-five ten-thousandths undivided parts of the pier between Pike and Rutgers streets, known as Old Pier 42, and also had the right to take and hold to its own use all and all manner of wharfage, cranage, benefits and advantages grow*524ing, arising or accruing by or from the wharf or bulkhead on the southerly side of South street for the distance of 443 feet.
What the plaintiff was entitled to recover was the value of its property rights, .and it was upon that subject that proof was given. The plaintiff called three witnesses as to value. Two of them, Mi% Cram and Hr. Meyer, were dock commissioners at the time the abortive agreement was made between the plaintiff and the dock department. One of them. testified that the property in question, that is to say all that the plaintiff owned and had for sale, was worth $735,000 and the other $800,000. The third witness, Mr. William E. Clyde, a stockholder of the plaintiff and who had been engaged in the steamship business for the greater part of 1ns life, fixed the value at $800,000. The main ground urged by the .appellants for the reversal of the judgment is that the referees permitted on direct examination the witnesses called by the plaintiff to give their reason's for adopting the amounts they testified to- as the value of the property. They had, from undoubtedly intimate knowledge, testified as experts. It, perhaps, was technically erroneous tp allow them on direct examination to fortify their statements by reasons and arguments, or to give the mental processes. by which they arrived at a result (Kingsland v. Mayor, 60 Hun, 489) but, notwithstanding this, it is evident that the referees did not base their finding of value upon the testimony given by the plaintiff’s witnesses at all, but, on the contrary, that they accepted the evidence introduced by the defendants on the subject of value and made an award which rests upon the computation of value made by the defendants. They took, as the standard, the amount which had been paid by the city to Mrs. Bell for certain bulkhead property of hers.in the vicinity, and taking the amount paid by the city for that specific property, they had a fair and reasonable basis upon which to make a determination as to- value, and one furnished by the defendant, the City of New York itself. It is plain that the referees ignored the testimony of the plaintiff’s witnesses as to value. If they had been affected by it,, the result would have been a very much larger judgment for the plaintiff. We see no reason why the city should complain of an award which is based upon proofs submitted by itself. It is true that the judgment rendered is for a larger sum, than that which the plaintiff was ready to accept under *525tile agreement of sale which was rejected by the commissioners of the sinking fund upon the recommendation of the engineer of the comptroller; but the gross error of that engineer, which prevented the consummation of that contract, furnishes no reason why the plaintiff should not now receive the real value of its property as ascertained from data furnished by the city itself.
The judgment should be affirmed, with costs.
Van Brunt, P. J., O’Brien, Hatch and Laughlin, JJ., concurred.
Judgment affirmed, with costs.